Exhibit 10.1

 

CONTRACTOR SERVICES AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is effective as of the 28th day of July, 2003
(the “Effective Date”), by and between Velocity Express Corporation, a Delaware
corporation (“Company”) and MCG Global, LLC (“Contractor”).

 

W I T N E S S E T H:

 

WHEREAS, Company is engaged in the logistics and same-day delivery business
(collectively, the “Business”);

 

WHEREAS, Contractor is experienced in the business of corporate management,
operational, strategic and financial guidance and has the expertise necessary to
advise Company regarding these and similar matters;

 

WHEREAS, Company desires to contract for the services of Contractor to provide
Vincent Wasik to act as the Company’s Chief Executive Officer;

 

WHEREAS, the parties wish to enter into this Agreement to reflect their mutual
understandings and agreements;

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
made an integral part hereof and of the mutual covenants hereinafter set forth,
the parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Confidential Information. Company and Contractor previously entered into a
Non-Disclosure and Non-Circumvention Agreement on April 18, 2001 (the
“Non-Disclosure Agreement”), which Non-Disclosure Agreement, as well as its
duties, obligations and definitions are incorporated herein by reference. As
used in this Agreement, the term “Confidential Information” shall mean, in
addition to the definitions contained in the Non-Disclosure Agreement, any and
all information regarding Company, the Business or the Services disclosed,
transferred, or made known to Contractor, including without limitation
information concerning Company’s past and present litigation, and Company’s
finances, technology, customers, sales representatives suppliers.

 

2. Services. Contractor shall serve as the Company’s Chief Executive Officer
with all of the normal powers, duties, obligations and rights as are generally
attendant to such (collectively, the “Services”). All Services called for by
this Agreement shall be performed in conjunction with and in accordance with the
directions, specifications, conditions and requirements, as the same may be
modified from time to time, of the Company’s Board of Directors (the “Board”).

 

3. Compensation. In consideration for the Services, Company shall pay Contractor
such compensation in such amount and at such times as is specified by the
Compensation Committee of the Board.



--------------------------------------------------------------------------------

4. Expense. Company shall reimburse Contractor for all reasonable travel
expenses, consistent with the Company’s existing travel policies. With the
exception of expenses incurred under paragraph 6 hereof, Contractor shall be
liable for all other expenses or costs incurred by it with respect to providing
the Services unless otherwise agreed to by the Board or its Compensation
Committee.

 

5. Term. Either party may terminate this Agreement at any time, for any reason,
upon written notice to the other. Upon termination, Contractor will be entitled
to receive reimbursement for any outstanding fees and expenses owed by Company
to Contractor under the Agreement.

 

6. Right to Contract With Others; Own Work Schedule. Contractor’s obligation
hereunder is to provide the Services according to the requirements,
specifications and conditions, and no later than the times, specified herein.
Contractor has no obligation to work any particular hours or days or any
particular number of hours or days. Contractor retains the right to contract for
similar services with other businesses or individuals, subject to Contractor’s
obligations under the Non-Disclosure Agreement and hereunder.

 

7. Right to Control. The Company shall have no right to control or direct the
details, manner or means by which Contractor or its affiliates provide the
Services, except as otherwise set forth in this Agreement. Contractor agrees to
not take any action that is detrimental to, or not in the best interest of, the
Company.

 

8. Independent Contractor—Not Employee. Contractor is an independent contractor
and shall not be considered an employee, partner, joint venturer or agent of the
Company for any purpose whatsoever. Contractor acknowledges and agrees that the
Company has no responsibility whatsoever for the payment of any taxes or other
obligations that arise from Contractor providing the Services.

 

9. Not Assignable. Neither this Agreement nor any of Contractor’s rights or
obligations hereunder, may be assigned or transferred by Contractor to any party
or parties or to any entity or entities; provided, however, that Contractor may
assign its right to receive some or all of the compensation payable to
Contractor provided that written notice of such assignment shall be provided to
Company.

 

10. Indemnification. In connection with any Services provided hereunder, or any
report or recommendation that Contractor provides to Company, Company will
indemnify and hold Contractor and its officers, directors, agents, servants and
employees harmless from and against all suits, claims (including claims brought
by Company, other than for breach of this Agreement by Contractor), costs,
liabilities, fees and expenses (including reasonable attorney’s fees) resulting
from or arising out of any services rendered by Contractor to Company, other
than for Contractor’s gross negligence or willful misconduct.

 

11. Insurance. Company represents and warrants that it currently maintains
Directors and Officers Liability insurance, and covenants that it will not
reduce or eliminate such

 

2



--------------------------------------------------------------------------------

coverage during the Term. Company shall cause Contractor and Vince Wasik to be
named as additional insured’s under its Directors and Officers Liability
insurance policies. Company shall deliver to Contractor a Certificate of
Insurance evidencing that Contractor and Vince Wasik have been named as
additional insureds under Company’s Directors and Officers Liability insurance
policies.

 

13. General Provisions.

 

(a) This Agreement encompasses the entire agreement of the parties with respect
to the subject matter hereof and there are no other agreements or understandings
unless expressed in writing and attached to this Agreement. This Agreement may
not be modified or amended except by a written agreement signed by the parties
hereto.

 

(b) If one or more of the paragraphs or parts hereof are found to be
unenforceable, illegal, contrary to public policy or are in some other manner
declared to be unenforceable by a court of competent jurisdiction, this
Agreement shall remain in full force and effect except for that paragraph or
portion thereof determined to be unenforceable, illegal or contrary to public
policy.

 

(c) The construction, interpretation and performance of this Agreement, and all
transactions under or related to it, shall be governed by the laws of the State
of Minnesota.

 

(d) The terms and provisions of this Agreement relating to Confidential
Information and non-competition shall remain in full force and effect
notwithstanding the termination or completion of this Agreement or the
completion of the provision of the Services.

 

(e) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, representatives and
assigns; provided, however, that Contractor shall not, without the express
written consent of Company, assign or transfer any Confidential Information to
others.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

       

Velocity Express Corporation

Dated: October 20, 2004

      By:            

Name:

Title:

 

       

MCG Global, LLC

Dated: October 20, 2004

      By:            

Name:

Title:

 

 

4